Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s amendment filed 4/30/2021 has been entered.  Claims 1 and 6 were amended.  Claims 1-23 remain pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-16, 18-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maier et al. (US 6,667,276; patented December 23, 2003).

Applicant’s Invention
Applicant claims a microemulsion concentrate comprising (i) and aqueous carrier phase comprising at least one water-soluble pesticide in a concentration is at least 400 g/L, (ii) a surfactant phase comprising at least one surfactant and at least one water-insoluble agrochemical and (iii) a water-immiscible organic solvent, wherein the ratio of water-immiscible organic solvent to water-insoluble agrochemical is less than 3:1 at least 50% by weight of the water-insoluble agrochemical present as solute in the surfactant.
Applicant also claims a method of increasing the vigor and/or yield of an agronomic plant by controlling weed with the microemulsion concentrate by applying the treatment to the plant and its propagation material.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1-5 and 7-12, Maier et al. teach surfactants systems for liquid aqueous formulations comprising (a) 1-50% water-soluble active ingredients, (b) 0-70% one or more water-insoluble active ingredients, (c) 0-60% organic solvents (water-immisible), (d) 3-70% 
	With respect to claims 18 and 19 of the instant application, Maier et al. teach surfactants of component (d) are selected from phosphate esters, fatty alcohols, alkylamines and aminoethoxylates (column 13, lines 20-49).  Claims 20 and 21 are drawn to inherent properties of the formulations.
	With respect to claim 23, Maier et al. teach applying formulations comprising glufosinate-ammonium and oxyfluorfen as actives to control undesirable plant growth (column 16, lines 25-38).  Seeds treated and microemulsions show excellent herbicidal effects against brassica napus (Table 4, column 17, lines 55-67).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Maier et al. teach formulations where the amount of the (a) water-soluble active can be optimized to at least 400 g/L (40% weight/vol) and the ratio of (c) water-immiscible solvent to (b) water-insoluble active can be optimized to less than 3:1.  Maier teaches that preference for the formulation of micro emulsions which comprise 1-10% water-insoluble active and 5-30% organic solvents (column 15, lines 3-17).  Therefore, adjusting the ratio of the solvent to water-insoluble active to less than 3:1 would have been prima facie obvious.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Therefore, it would have been prima facie obvious to one of ordinary skill to utilize the teachings of Maier et al. and optimize the amount of the water-soluble active to at least 400 g/L (40% weight/vol) with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to optimize the active to comprising at least 40% water-soluble active because Maier et al. teach that the formulations comprise 1-50% water-soluble active ingredients.  
It would have been prima facie obvious to one of ordinary skill to utilize the teachings of Maier et al. and optimize the ratio of water-immiscible solvent to water-insoluble active can be optimized to less than .  

Claims 17 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maier et al. (US 6,667,276; patented December 23, 2003), as applied to claims 1-16, 18-21 and 23 in further view of Noon et al. (US 2007/0010401; published January 11, 2007).

Applicant’s Invention
Applicant claims a microemulsion concentrate comprising (i) and aqueous carrier phase comprising at least one water-soluble pesticide in a concentration is at least 400 g/L, (ii) a surfactant phase comprising at least one surfactant and at least one water-insoluble agrochemical and (iii) a water-immiscible organic solvent, wherein the ratio of water-immiscible organic solvent to water-insoluble agrochemical is less than 3:1 with least 50% by weight of the water-insoluble agrochemical present as solute in the surfactant.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Maier et al. are addressed in the previous 103 rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Maier et al. does not teach the specific azole tebuconazole.  It is for this reason that Noon et al. is joined.  
Noon et al. teach combining glyphosate herbicides with a triazole fungicide results in enhanced fungicidal activity [0014].  A preferred triazole is tebuconazole which is claimed in a composition which has a ratio of glyphosate to tebuconazole in a ratio of 50:1 to 1:10 (claims 22 and 23).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Both Maier et al. and Noon et al. are drawn to methods of making formulations comprising glyphosate and triazoles for improving agricultural .  

Response to Arguments
Applicant's arguments filed 4/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Maier fails to teach pre-mixing to achieve at least 50% by weight of the water-insoluble agrochemical present as solute in the surfactant because the ratio of organic solvent to the active is not less than 3:1.  The Examiner is not persuaded by this argument because the claims are drawn to a composition, not a method of making the composition.  Furthermore, Maier et al. teach surfactants systems for comprising 0-70% one or more water-insoluble active ingredients and 0-60% organic solvents (column 14, lines 46-67).  Therefore, Maier teaches the ratio of organic solvent to water-insoluble ingredients can be optimized to less than 3:1.

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617